 In the Matter Of MT. SHASTA PINE MANUFACTURING COMPANYandNORTHERN CALIFORNIA PINE WORKERS ASSOCIATIONCase No. R-2908.-Decided September 20,1941Investigation and Certification of Representatives:stipulation for Certificationof Representatives upon consent election.Alice M. Rosseter,for the Board.Mr. Frank Ball,of Mt. Shasta, Calif., for the Company.Mr. W. H. Day,of Mt. Shasta, Calif., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn July 12, 1941, Northern California Pine Workers Association,herein called the Union, filed with the Regional Director for theTwentieth Region (San Francisco, California) a petition alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Mt. Shasta Pine Manufacturing Company, hereincalled the Company, engaged in the manufacture and distribution oflumber and lumber products at Mt. Shasta, California, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincollpd the Act.On August 2, 1941, the Company, the Union, and theRegional Director entered into a "STIPULATION- FOR CERTIFI-CATION UPON CONSENT ELECTION." On August 6, 1941, theNational Labor Relations Board, herein called the Board, acting pur-suant to Section 9 (c) of the Act, and Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due notice.Pursuant to the Stipulation, an election by secret ballot was con-ducted on August 11, 1941, under the direction and supervision of theRegional Director, among all production and maintenance employeesof the Company, excluding executives, foremen, clerical workers, andwatchmen, to determine whether or not said employees desire to berepresented by the Union.On August 12, 1941, the Regional Directorissued and duly served upon the parties an Election Report on the35 N L. It. B., No. 22.114I MT. SHASTA PINE MANUFACTURING COMPANY115ballot.No objections to the conduct of the ballot or the ElectionReport have been filed by any of the parties.In his Election Report, the Regional Director reported as followsconcerning the balloting and its results:Total number eligible to vote--------------------------------- 180Number of votes for Northern California Pine Workers Associa-tion ------------------------------------------------------ 120Number of votes against Northern California Pine Workers Asso-ciation ---------------------------------------------------40Total number of votes counted-------------------------------160Number of blank ballots-------------------------------------0Number of void ballots--------------------------------------3Number of challenged ballots---------------------------------0Upon the basis of the Stipulation, the Election Report, and the entirerecord in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Mt. Shasta Pine Manufacturing Company,Mt. Shasta, California, within the meaning of Section 9 (c) and Sec-tion 2 (6) and (7) of the National Labor Relations Act.2.All production and maintenance employees of the Company, ex-cluding executives, foremen, clerical workers, and watchmen, constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the National Labor.Relations Act.3.Northern California Pine Workers Association has been desig-nated and selected by a majority of the employees in the above unit astheir representative for the purposes of collective bargaining, and isthe exclusive representative of all employees in said unit, within themeaning of Section 9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions ActIT IS HEREBY CERTIFIED that Northern California Pine WorkersAssociation has been designated and selected by a majority of all pro-duction and maintenance employees'of Mt. Shasta Pine Manufactur-ing Company, Mt. Shasta, California, excluding executives,. foremen,clericalworkers, and watchmen, as their representative for the pur-poses of collective bargaining, and that, pursuant to Section 9 (a)of the Act, Northern California Pine Workers Association is the ex-clusive representative of all such employees for the purposes of col-lective bargaining in respect to rates of pay, wages, hours of employ-ment, and other conditions of employment.4.-51270-42-N of 33--O